DETAILED ACTION
In application filed on 04/18/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the system in claim 15; a control module in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim limitation “control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation “control module” is not defined the claim and the specification does not provide support defining the structure of the “control module”. Applicant does not provide details on the structure of the “control module” and thus meaning of control module is unclear. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, Claims 2-15 are rejected by virtue of their dependency on Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Saiki et al. [US20100074801A1]. 

a cartridge [microchip attached to microchip holding member (refs. 2, 101); Fig. 3, 5; Para 0040, Para 0025] coupled to a motor [Para 0045, ref. 102] and adapted to move a fluid sample to a plurality of locations on the cartridge,(This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge (‘microchip’) which has arranged chambers and channels for the transfers and centrifugation of liquid by the analyzer (ref. 1000) [ Para 0045]. Please see MPEP 2114(II) for further details.
 wherein the cartridge (Para 0045 ;(‘Microchip’), ref. 3) is configured to rotate on an inclined plane with respect to a horizontal plane;(This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the microchip attached to the rotary shaft of the motor (102) which is the rotary drive means of the analyzer 1000, such that the microchip holding member 101 having the microchip 3 attached thereto can be rotationally driven about the axis by rotationally driving the motor 102.  By arranging chambers and channels in the microchip depending on the intended use, the analyzer can also act as a centrifuge that transfers and centrifuges a liquid in the microchip, using the centrifugal force generated by the rotation about the axis (‘centrifugation’ is ‘rotation on an inclined plane with respect to an horizontal plane’) [Para 0044-0045].Please see MPEP 2114(II) for further details.
the cartridge comprises a chevron shaped or substantially V shaped reaction chamber [as structurally arranged; Fig. 2, 6, 7A-D] having at least three zones [Fig. 2, 6, 7A-D ; refs. 5, 6, 7, 8, 9], a first zone positioned [Fig. 2, 6, 7A-D , ref. 7] near the apex of Please see MPEP 2114(II) for further details; a second zone [Fig. 2, 6, 7A-D; ref. 8] positioned near a first end of the V shaped reaction chamber and a third zone [Fig. 2, 6, 7A-D; ref. 5, 6] positioned near a second end of the V shaped reaction chamber, wherein each of the second zone and the third zone comprise a dried reagent storage and rehydration zone. The claimed “dried reagent storage and rehydration zone” is interpreted as a method of intended use of Channel (8) and “channel 6 communicating with the holding chamber 5” which are structurally capable of performing the recited functions. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details.  
the motor [Para 0045, 0046; ref. 102] and a control module [Para 0047; a microcomputer (CPU), ref. 111 ] is configured to provide a combination  of centrifugal force [ Para 0057, 0080] and gravitational force [Para 0057, 0058, 0080; (‘gravity by rotational acceleration’); ‘acceleration of the rotation inherently generates gravitational force’ (g-force) during the use of a centrifuge’ ] to move said fluid sample between the at Please see MPEP 2114(II) for further details.

Regarding claim 3, Saiki teaches the microfluidic system as claimed in claim 1 wherein the V shaped chamber [as structurally arranged; Fig. 2, 6, 7A-D] extends radially inward  from the first zone [ (‘measuring  chamber’ ) ; Para 0052] on two sides to create two zones [ Fig. 6, refs 8 and 5/6] that can be independently filled with fluid to define the second zone [ Para 0051; ‘channel 8’)] and third zone [‘Para 0051, holding chamber; ( 5)’ and ‘channel 6 communicating with the holding chamber (5)’]. The limitation “can be independently filled with fluid to define the second zone and the third zone” is given patentable weight to the extent of the channels (6 and 8) to allow for the flow of liquid sample through them by capillary forces. Please see MPEP 2114(II) for further details.  

Regarding claim 4, Saiki teaches the microfluidic system as claimed in claim 1 wherein the cartridge is configured to rotate on the inclined plane at a velocity such that 
Please see MPEP 2114(II) for further details.

Regarding claim 5, Saiki teaches the microfluidic system as claimed in any preceding claim 1 wherein the cartridge is configured to rotate at a velocity such that the relative centrifugal force (RCF) [Para 0057, 0080] is greater than gravity [Para 0058, 0080; (‘gravity by rotational acceleration’); ‘acceleration of the rotation inherently generates gravitational force’ (g-force) during the use of a centrifuge’], and the fluid sample can be moved radially outward on the cartridge. The mixing device in claim 5 has the same structure as claim 1, which is structurally capable of performing the Please see MPEP 2112.01 for further details.  

Regarding claim 6, Saiki teaches the microfluidic system as claimed in claim 1 wherein the cartridge [Para 0082, Fig. 9] is configured such that no fluid reaches the second zone or third zone [Fig. 9, ref. 33] when the fluid sample is under the influence of the centrifugal force [Para 0080]. The second zone is interpreted as optional. (The entire limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to stop the flow  of the liquid sample having flowed into the fourth capillary cavity (28) stops at the valve [ Fig. 9 ref. 31; Para 0081] under the action of centrifugal force [Para 0080]. Please see MPEP 2114(II) for further details.

Regarding claim 7, Saiki teaches the microfluidic system as claimed in claim 1 wherein when the cartridge is configured to stationary [Para 0080; (‘stopped’); ‘this is a method of intended use] or configured to rotate slowly, gravity [Para 0058, 0080; (‘external force’ or diffusion of liquid’)] will influence the fluid and move the fluid towards the second zone or third zone [‘holding chamber’; Fig. 2, ref.5]. The claimed “second zone’ is interpreted as optional. (The entire limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to allow the flow of liquid sample into the holding chamber (5) while the rotation is stopped [Para 0058, 0080]. Please see MPEP 2114(II) for further details.

Please see MPEP 2114(II) for further details.

Regarding claim 9, Saiki teaches the microfluidic system as claimed in claim 1 wherein the second zone [Annotated Fig. 7A-D, Fig. 7D, ref. 8] comprises a dried reagent [Para 0051, (‘analytical reagent’), ‘Fig 2, 6, Annotated 7A-D, ref. 5 ; Para 0002, ‘glucose oxidase reagent is inherently dry, in form of a powder’]. 

Regarding claim 10, Saiki teaches the microfluidic system as claimed in claim 1 wherein the third zone [Annotated Fig. 7A-D, Fig. 7C, ref. 5/6] comprises a dried reagent [Para 0051, (‘analytical reagent’), ‘Fig 2, 6, Annotated 7A-D, ref. 5 ; Para 0002, ‘glucose oxidase reagent could be either dry or liquid’]. 

    PNG
    media_image1.png
    580
    683
    media_image1.png
    Greyscale

Annotated Fig. 7A-7D, Saiki
Regarding claim 11, Saiki teaches the microfluidic system as claimed in claim 9 wherein the cartridge is configured such that the dried reagent remains intact until the second or third zones are rehydrated with the fluid sample and a buffer solution. The claimed “second zone” is interpreted as optional. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the cartridge to allow the liquid sample (‘premixed with buffer solution’) in the capillary cavity (4) to be transferred by centrifugal force into the holding chamber (5), which holds the analytical reagent in advance [Para 0057; Fig. 7B]., which is then mixed with the analytical reagent held in the holding chamber (5) [Para 0058]. Please see MPEP 2114(II) for further details.

Regarding claim 14, Saiki teaches microfluidic system as claimed in claim 11, wherein the cuvette comprises a single volume cuvette [Para 0051, 0060, 0063,0089 Fig.6, 7D, ref. 7, 25, 34, 38; ‘measuring chamber’] configured to allow for optical measurement of the buffer solution, the fluid sample and the rehydrated reagents used Please see MPEP 2114(II) for further details.
Regarding claim 15, Saiki teaches microfluidic system as claimed in claim 1, wherein the system is configured for performing an immunoturbidimetric or an enzyme-based clinical chemistry assay [Para 0002; ‘based on glucose oxidase enzyme’]. The claimed “immunoturbidimetric” is interpreted as optional. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the microchip as a biosensor for analyzing a specific component in a liquid sample obtains, for example, a blood glucose level and so on by measuring a current value obtained from the reaction of glucose in blood and a reagent, such as glucose oxidase, supported in the sensor. [Para 0002, 0090]. Please see MPEP 2114(II) for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. [US20100074801A1] in view of Kim et al. [US20150104814A1]

Regarding Claim 2, Saiki teaches the microfluidic system as claimed in claim 1 where in the cartridge [Para 0023-0030, Figs. 1-8A, ‘microchip’] ; and wherein the cuvette [Para 0059-0060, Fig. 6, 7C, ref. 7 (‘measuring  chamber’ ) ; Para 0052 ; Para 0051, ‘for measuring…’; ‘formed with depths of 0.3 mm to 5 mm’] is positioned adjacent [Fig 6., Fig. 7A-7D, ‘as structurally arranged’] to the outer diameter of the cartridge [structurally arranged in in Fig. 4; microchip attached to microchip holding member (refs. 2, 101); Fig. 3, 4; Para 0040].
Saiki does not teach “disc shaped”
Kim teaches “disc shaped” [Para 0037, 0067, Fig.6. ref. 1, ‘as structurally arranged’; Figs. 1-2, Para 0039-0043, ‘microfluidic apparatus 1’]
. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. [US20100074801A1] 
Regarding claim 12, Saiki teaches microfluidic system as claimed in claim 9 wherein the dried reagent [Para 0051; (‘analytical reagent’)] can be spotted in singular [Para 0051; no plurality’] or multiple spots in said second and/or third zones. The claimed “second zone” is interpreted as optional. 
Saiki does not expressly teach a number of spots of the dried reagent in the third zone.
 However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of maximal reaction completion adding the liquid sample to the analytical reagent. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.


Saiki does not expressly third zone comprises multiple dried reagents. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of carrying out a reaction with several analytes comprised in the liquid sample for multiplexing purposes. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Response to Arguments
Applicant’s arguments, see Page 5, filed on 06/25/2021, with respect to the 35 U.S.C. §112(f) interpretation on Claims 1 and 15 have been fully considered fully considered but they are not persuasive.
Applicant argues:
[Applicants respectfully disagree with such an interpretation and submit that it is improper and unnecessary. Applicants respectfully submit that the terms "control module" and "the system" does not invoke 35 U.S.C. § 112f). Initially, Applicant respectfully submits that it is not and was not Applicant's intention to invoke 35 U.S.C. § 112f). See MPEP 2181 ("Also, if the applicant intends a different claim construction, the issue can be clarified early in prosecution.")]


Regarding “control module” in Claim 1, this limitation fails to recite sufficiently definite structure and it does not provide any indication of structure to perform its claimed function. Please see MPEP 2181 (IA) for further details.  
Examiner has considered the term “control module” in light of the specification [Page 3, lines 30; Page 6, line 14; Page 8, lines 16] and provides the interpretation that this limitation invokes invoke 35 U.S.C. 112(f) as sufficient structure is not recited for performing the claimed function. 
Examiner suggests to applicant to provide sufficient structural limitations that define the embodiments of the “control module” limitation.  

Regarding “system” in Claim 15, this limitation fails to recite sufficiently definite structure and it does not provide any indication of structure to perform its claimed function. Please see MPEP 2181 (IA) for further details.  
Examiner has considered the term “system” in light of the specification [Page 6, line 1] and provides the interpretation that this limitation invokes invoke 35 U.S.C. 112(f) as sufficient structure is not recited for performing the claimed function. 
Examiner suggests to applicant to provide sufficient structural limitations that define the embodiments of the “system” limitation in Claim 15. 



Applicant’s arguments, see Page 6, filed on 06/25/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-11 and 14-15 have been fully considered but they are not persuasive.
Applicant argues:
[Saiki does not disclose the limitation of amended Claim 1 of a detection zone comprising a cuvette for optical measurement of each phase of the assay. Rather, the measuring chamber 7 of Saiki simply performs a single measurement of the liquid sample, as explained above]
Applicants arguments with respect to the independent amended Claim 1 has been considered and Examiner respectfully disagrees. 
Examiner submits (Supra) in the rejection of amended Claim 1, that Saiki teaches a cuvette as the “measuring chamber: having a depth [Para 0051-0060] which measures the reaction state of the liquid sample and the analytical reagent via absorbance. 

Applicant argues:
[Furthermore, Saiki does not disclose the limitation of amended Claim 1 of a second zone and a third zone comprising a dried reagent storage and rehydration zone]

As Examiner stated according to teachings of Saiki in the rejection of amended Claim 1, the claimed “… storage” and rehydration” is interpreted as a method of intended use of Channel (8) and “channel 6 communicating with the holding chamber 5” which are structurally capable of performing the recited functions. Channels 6 and 8 has depth of 50 μm to 300 μm [Para 0051] and are capable of holding liquid. Furthermore, holding chamber 5 is formed with depths of 0.3 mm to 5 mm [Para 0051] and it capable for holding liquids and analytical reagents. Therefore, the functional limitation has been inherently met. Please see MPEP 2112.01 for further details.  
Examiner suggests to Applicant to further include technical features that will structurally distinguish the three zones from that of the channels (6 and 8) and holding chamber (5) of Saiki. 

Applicant argues:
[Saiki also does not disclose the limitation of amended Claim 1 of a motor and a control module configured to provide a combination of centrifugal force and gravitational force to move the fluid sample between the at least three zones in a sequence required to perform the assay…. Applicant respectfully submits that using gravitational forces is not taught in Saiki]
Applicant’s arguments with respect to the independent Claim 1 has been considered and Examiner respectfully disagrees. 

Applicant’s arguments, see Page 9, filed on 06/25/2021, with respect to the 35 U.S.C. §103 rejections on Claims 12 and 13 have been fully considered but they are not persuasive.
Applicant argues:
[Applicants submit that the rejections alleged under 35 USC§ 103 are moot in light the amendments to claim 1 and the arguments presented above.]
Applicant’s arguments with respect to the independent Claim 1 has been considered and Examiner respectfully disagrees. 
Examiner submits (Supra) in the rejection of Amended Claim 1, according to the teachings of Saiki.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797